Citation Nr: 1800399	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive payments for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1961 to September 1969 and from April 1971 to April 1975.  He died in November 2012, and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.  

In September 2016, the Board remanded the above claim and requested the RO schedule the Veteran for a Board hearing and readjudicate her claim.  The appellant testified at a video hearing in September 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A December 2010 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and granted eligibility to Dependents' Educational Assistance, effective April 27, 1993; the Veteran was notified of this decision on December 23, 2010.

2.  The appellant, the Veteran's daughter, was academically enrolled from November 26, 1991 to May 21, 1997; August 1997 to May 1999; August 19, 1999 to May 10, 2000; and December 2005 to May 2008

3.  For the appellant's application for DEA benefits to be considered filed on April 27, 1993, the RO would have had to have received it before December 4, 2011. 

4.  The RO received the appellant's claim for DEA benefits on March 21, 2013.

5.  The appellant's commencing date was March 21, 2012.


CONCLUSION OF LAW

The criteria for entitlement to retroactive Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C. §§ 503, 511, 512(a), 3500, 3501, 3512, 5113, 7104 (2012); 38 C.F.R. §§ 2.7(c), 3.159, 21.3020, 21.3021, 21.3040, 21.3041, 21.3046, 21.4131 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Education Benefits

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability; or being the child of a deceased Veteran where the death was due to a service-connected disability.  38 U.S.C. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3021(a)(1), 21.3041(a), (b).

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(a). 

A child's period of eligibility may; however, begin after her eighteenth birthday if the VA "first finds" that the Veteran has a total disability permanent in nature or grants service connection for the cause of the Veteran's death after the child's eighteenth birthday but before her twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2), (b)(2); see also 38 C.F.R. § 21.3021(s) and 21.3041(b)(2)(ii) (reflecting that the term "first finds" means either the effective date of the total disability rating, the date of the Veteran's death, or the date VA first notifies the Veteran or appellant of that rating, whichever is more advantageous to the child.).

If VA first finds the Veteran permanently and totally disabled (or if the Veteran's cause of death is service connected) after the child's eighteenth birthday but before her twenty-sixth birthday, the child may elect the beginning date of her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(ii).  The child can elect as a beginning date the effective date of the total disability or the date after the Veteran's death, the date that VA provides notice of the relevant determination, or any date in between.  Id.  

As pertinent to the present appeal, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b). 

An eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on her eligibility date, if: 

(1) The eligibility date is more than one year before the date of the initial rating decision that establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; 

(2) the eligible person files his original application for benefits under Chapter 35 with VA within one year of the initial rating decision; 

(3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than one year before the date VA receives his original claim; 

(4) VA either received the original application on or after November 1, 2000; or received the original application and as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and 

(5) the eligible person would have been eligible to educational assistance under Chapter 35 if he had filed a claim on his eligibility date.  38 U.S.C. § 5113; 38 C.F.R. § 21.4131(e).

The term "initial rating decision" means with respect to an eligible person a decision made by the Secretary that establishes (i) service connection for the death of the person from whom such eligibility is derived or (ii) the existence of the service-connected total disability permanent in nature (or, in the case of a person made eligible under section 3501(a)(1)(E), the total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service) of the person from whom such eligibility is derived, as the case may be.  38 U.S.C. § 5113(b)(3).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the appellant's claim.

The appellant was born in March 23, 1972, and is the daughter of the Veteran.  She is seeking retroactive education benefits for educational expenses incurred between April 27, 1993, and March 23, 1998, (her 26th birthday).  In a December 4, 2010 rating decision, the Veteran was awarded a permanent and total (P&T) rating, as well as eligibility for DEA, effective April 27, 1993.  Notice was mailed to the Veteran on December 23, 2010.  

On April 27, 1993, the effective date of the Veteran's P&T disability rating, the appellant was 21 years old.  See 38 C.F.R. § 21.3041(a), (b).  Accordingly, although the appellant is entitled to DEA benefits by virtue of her late father's P&T rating, the issue before the Board is whether the DEA benefits may be applied retroactively to pay for a program of education undertaken from November 26, 1991, to May 21, 1997; August 1997 to May 1999; August 19, 1999, to May 10, 2000; and December 2005 to May 2008. 

The appellant's application for DEA benefits is date stamped received by the RO on March 21, 2013.  In April 2013, the RO granted eligibility to DEA benefits beginning from April 27, 1993, or December 23, 2010, or any date in between, based upon the date the Veteran was found to be permanently and totally disabled.

The Board finds that the appellant's commencing date was March 21, 2012, one year prior to the date of her application for DEA benefits, which was several years later than the Veteran's effective date for permanent and total disability, April 27, 1993.  See 38 C.F.R. § 21.4131(d)(1) (2017).

The question for the Board is whether the appellant met the criteria for retroactive payment of DEA benefits under 38 C.F.R. § 21.4131(e).  Under certain circumstances, an application can be considered filed on the Veteran's eligibility date for permanent and total disability; here, that would be April 27, 1993.  For the appellant to qualify, the VA must have received her original application for DEA benefits before December 4, 2011, within one year of the RO's decision awarding the Veteran permanent and total disability.  VA, however, did not receive the appellant's application for DEA benefits until March 21, 2013, more than one year after the cut-off.  See 38 C.F.R. § 21.4131(e) (2017).  Accordingly, the Board finds that retroactive DEA benefits are not warranted.

In her notice of disagreement the appellant stated that her failure to timely apply for DEA benefits was because she was unaware of her eligibility until her father's death in November 2012, when she became the administrator of his estate.  She noted that she was ineligible for VA education assistance while she was in school due to the status of father's disability claim (it had yet to be decided) and did not continue to pursue the option.  Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant retroactive DEA benefits under Chapter 35.  See 38 C.F.R. § 21.4131 (2017).

Unlike the Secretary, the Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of the law.  38 U.S.C. §§ 503, 511, 512(a), 7104 (2012); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Furthermore, the Board is without authority to remand or refer and recommend equitable relief.  38 C.F.R. § 2.7(c) (2017); Mayer v. Brown, 37 F.3d 618, 620 (1994) (drawing a distinction between the Chairman and the Board); Eicher v. Shulkin, 29 Vet. App. 1 (2017); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board's decision in this matter does not prohibit the appellant from requesting equitable relief from the Secretary.  

In sum, the Board finds that the appellant simply is not eligible to receive retroactive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107(b) (2012) do not apply.


ORDER

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


